Pearson, J.
There is error. The warrant issued by the justice of the peace is fatally defective in this, it does not set out with certainty, the manner in which the damage was sustained. It may be that the injury was done to the plaintiff’s person, or to his fencing, or houses, or slaves, or cattle. So the *369proceeding does not enable tbe court to see that tbe injury was of sucli a nature, as to enable tbe plaintiff to sue by warrant.
It is unnecessary to decide whether service could rightfully be made, so as to bind tbe company, on Scott, who was tbe agent at Graham station. By tbe Revised Code, ch. 1Y, sec. 7, where an injury is done to cattle, or other live stock, a warrant may be served on the president, or any director, stockholder, or acting agent. This would seem to conflict with the Y sec. of the charter of the company, which provides “That notice of process upon the principal agents of said company, or the president, or any of the directors thereof, shall be deemed duo service to bring it before any court.”
The judgment in the court below must be reversed, and judgment entered for the defendant.
PeR OueiaM, Judgment reversed.